Citation Nr: 9933648	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has established that his service met 
the basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The U.S. Army Reserve Personnel Center (ARPERCEN), has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Manila, Philippines, 
VA Regional Office (RO), which determined that the appellant 
did not have the required military service to be eligible for 
VA benefits.

The appellant requested a Travel Board hearing.  That hearing 
was conducted in June 1999 at the Manila RO by the 
undersigned Board member.


FINDING OF FACT

According to the service department, the appellant had no 
service with the Philippine Commonwealth Army, including the 
recognized guerrillas, in the Service of the United States 
Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to status as a claimant eligible 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1998, the appellant submitted a claim for 
nonservice-connected disability pension benefits based on his 
service.  That claim was denied in February 1998, on the 
basis that the law specifically provides that pension is not 
payable for the appellant's alleged recognized guerrilla 
service. 

The Board notes that eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military, 
naval or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1, 3.6.  VA regulations allow persons who served 
as guerrillas under a commissioned officer of the United 
States Army, Navy or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and 
cooperating with the United States Forces to claim certain VA 
benefits, but only if their service is documented or verified 
by the Armed Forces of the United States.  Recognized 
guerrilla service certification by the service department 
will be accepted as establishing guerrilla service.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.203.  

Such benefits, however, do not include basic eligibility for 
nonservice-connected disability pension benefits.  Service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person, except benefits under Chapters 11 (Disability 
Compensation), 13 (Dependency and Indemnity Compensation), 
and 23 (Burial Benefits) of 38 United States Code.  
38 U.S.C.A. § 107(a).  A person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member upon whose service such benefits are 
predicated has attained the status of veteran.  Laruan v. 
West, 11 Vet. App. 80, 85 (1998).  

The appellant submitted a Certificate of Honorable Discharge 
from the Headquarters of Bicol Brigade, 55th Infantry Brigade 
Guerrilla Organization (dated December 31, 1945, and 
reflecting service from October 1942 to December 1945), a 
certificate of Oath to the same, authority for issuance of an 
identification card, his own statement, and a doctor's 
statement that the veteran was suffering from an upper 
respiratory infection.  

The appellant contends that his service with a guerrilla 
unit, including military operations conducted in the Bicol 
Region of the southern portion of the Island of Luzon, 
Philippines, should qualify him for VA benefits.  At his 
hearing in June 1999 before the undersigned member of the 
Board, the appellant testified in relevant part that: he 
first entered service in September or October or November of 
1941 or 1942; he joined a guerrilla unit, the 53rd Infantry 
Regiment under Major Padua, and served about 4 years until 
1945; and he had received no benefits from the Philippine 
Government. 

In March 1999, ARPERCEN certified to the RO that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
certification reported the same spelling of the appellant's 
complete name, as provided by him in his claim materials, and 
was not inconsistent with the named individual  on the 
documents he submitted in reference to guerilla service.  
Following such certification, the appeal was enlarged to 
encompass whether the appellant had legal entitlement for VA 
benefits in general based on qualifying service.  

The fact that the appellant has proffered a certificate 
reflecting his guerrilla service does not alter the service 
department's certification as to United States Armed Forces 
service.  Philippine veterans are ineligible for veterans' 
benefits from VA absent certification of qualifying United 
States service by a United States service department.  See 38 
C.F.R. §§ 3.9, 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).  If the appellant believes that the certification from 
the service department is in error, his recourse is with the 
service department.  See Harvey v. Brown, 6 Vet. App. 416 
(1994).  For establishing service in the United States Armed 
Forces, service department records are binding upon VA.  
Laruan, supra.; Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  Although the appellant has submitted documents 
reflecting guerrilla service with the Bicol Brigade of the 
55th Infantry Brigade Guerrilla Organization, these do not 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  As there is no certification of qualifying 
United States service by a United States service department, 
the appellant has not met the basic threshold requirement of 
status as a claimant.  See 38 C.F.R. §§ 3.9, 3.203; see 
Laruan, 11 Vet. App. at 83-86.  

The Board does not question the appellant's claimed 
participation during World War II in the guerilla units he 
has reported, but as discussed such service cannot be 
recognized for VA purposes and, in any event, would not be 
qualifying service for pension eligibility.  Accordingly, the 
appeal for status as a claimant eligible for VA benefits, 
including the claim for nonservice-connected disability 
pension predicated upon recognized guerrilla service, must be 
denied.  


ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

